Title: To George Washington from Gouverneur Morris, 12 April 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir
London 12 April 1790

I have ordered at a capital manufacturers the plated Coolers which you desired. Nothing of this Sort has ever yet been executed here except in a coarse and clumsy manner in lacquered Ware. As far as I can judge from the Design which has been drawn consequent upon my Directions they will be very elegant, and cheaper than in a Form less beautiful. Still they will be expensive. I own that considering the Simplicity of the Workmanship I have been much tempted to have them made of Plate but upon considering well your Letter I could not venture what would have looked so much like Extravagance—It will require about six weeks from this Time to have them compleated and I expect that an opportunity will then offer for sending them out so that about the middle of July you may receive them. Should the weather in America have continued as mild as our accounts to the Begining of February have anounced it these machines will be useless. I am my dear Sir very sincerely yours

Gouvr Morris

